DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

The objections have been withdrawn in light of the Applicant’s amendments.
The rejections under 35 USC 112(b) have been withdrawn in light of the Applicant’s amendments.
The rejections under 35 USC 101 have been withdrawn in light of the Applicant’s amendments.
Applicant’s arguments in the Remarks filed on 02/01/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections

Claims 1-13 are objected to because of the following informalities:  
Claim 1 recites “wherein” at line 9 and "wherein, if…” at line 16. The claim languages of “adapted to”, "adapted for", “wherein” and “whereby” may raise a question as to limiting effect of the language in a claim. The subject matter of a properly construed claim is defined by the terms that limit its scope. The claim language, which suggests or makes optional but does not require steps to be performed or which does not limit a claim to a particular structure, is improper (See MPEP 2111.04 section I).
Furthermore, the method claim 1 has contingent limitations with claimed language of “if”, that giving the claim its broadest reasonable interpretation, so requires only those steps that must be performed and does not include steps that are not required to be performed because the conditions precedent are not met (See MPEP 2111.04 section II). Therefore, for analyzing the method claim 1 as a whole, the claimed limitation of “wherein, if another audiovisual content is selected… as those of the first audiovisual content” need not to be carried out (meaning that Examiner does not need to present evidence to meet claimed language). It is suggested to amend the claimed limitation to “when another audiovisual content is selected…”
Appropriate correction is required.
Other dependent claims are objected the same.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “the same options” at line 17, which renders the claim indefinite because:
There are more than one option of user interaction with content as claimed features earlier in the claim. It is unclear that the limitation of “the same options” is referred to which one.
Other dependent claims are rejected the same.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Conte (US 2015/0245103) in view of Robinson et al (US 2009/0165140).
Regarding claim 1, Conte discloses a method executed by a computing device, including the steps of:
a)    providing an interactive first audiovisual content containing a plurality of different kind of tagged objects of different kinds, wherein each tagged object may be one of: - another audiovisual content; - a character; or - an accessory (Figure 3; ¶ [0005]-[0009], ¶ [0030], ¶ [0059] and ¶ [0070]-[0072] for proving interactive video content with a plurality of different types of tagged items of interest: products, a soundtrack, a song, an audiovisual content title, or a character and his or her accessories);
b)    wherein a user may interact with each tagged object by a plurality of actions, involving exchange of information, value, or both (Figure 3; ¶ [0007]-[0009], ¶ [0031], ¶ [0059], ¶ [0062]-[0063] and ¶ [0070] for user interacts with one of tagged items of interest by requesting item information, purchasing item, or sharing item);
c)    starting the first audiovisual content (Figure 3 and ¶ [0033]);
d)    interacting with the first audiovisual content, or any in the plurality of different kind of tagged objects, wherein the user may choose one of these: - virtually move through a stage as if the user was there; or - execute an action included in a tagged object (Figure 4; ¶ [0007]-[0009], ¶ [0060]-[0061] and ¶ [0070] for interacting with one of tagged items of interest in the video content, user executes an action in the item such as requesting item information, purchasing item or sharing item),

Conte is silent about if another audiovisual content is selected, the user may recursively interact within the another audiovisual content with the same options as those of the first audiovisual content.
Robinson discloses if another audiovisual content is selected, the user may recursively interact within the another audiovisual content with the same options as those of the first audiovisual content (Figures 14f-14g and 17j; ¶ [0037], ¶ [0062], ¶ [0075], ¶ [0110]-[0111] and ¶ [0180]-[0181]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Conte system with the teaching of Robinson about recursively interact within selected another audiovisual content, so to provide an enhanced system with capability of providing netting video contents on demand in the benefits of improving user viewing experience.

Regarding claim 2, Conte in view of Robinson discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein one or more of the plurality of different kind of tagged objects are visible, hidden, or contextual (taught by Conte; Figure 3 and ¶ 0059]; and taught by Robinson; ¶ [0031]-[0032], ¶ [0050], ¶ [0062]-[0064] and ¶ [0104]-[0110]).



Regarding claim 4, Conte in view of Robinson discloses the method as discussed in the rejection of claim 3. The combined system further discloses wherein the plurality of actions with the tagged objects is any of: - obtain information of an object, said information including at least person information, object information; or trade the object (taught by Conte; ¶ [0007]-[0009], ¶ [0031], ¶ [0059]-[0063] and ¶ [0070]; and Robinson’s Figures 17a-17k).

Regarding claim 5, Conte in view of Robinson discloses the method as discussed in the rejection of claim 4. The combined system further discloses wherein person information comprises personal data of any living being in the stage, said information including at least name, preferences (taught by Conte; ¶ [0030]).

Regarding claim 6, Conte in view of Robinson discloses the method as discussed in the rejection of claim 5. The combined system further discloses wherein the object information comprises at least: Name, Price, Technical Information, Places where to buy the object, or buy directly the item, etc. (taught by Conte; Figure 4; ¶ [0042], ¶ [0060]-[0061] and ¶ [0074]; and Robinson’s Figures 14e-14g).

Regarding claim 7, Conte in view of Robinson discloses the method as discussed in the rejection of claim 6. The combined system further discloses wherein the first audiovisual content, or any of the audiovisual contents included in a tagged object, are selected within a group of: • animation; • commercial spots; • docu-fiction; • documentary; • docu-reality; • educational; • eLearning; • fiction; • infomercials; • late show; • movies; • music videos; • reality; • sitcoms; • soap operas; • spot commercials; • talk shows; • theater movies; • TV movies; • TV series; or • virals (taught by Conte; ¶ [0033]; and taught by Robinson; ¶ [0027]).

Regarding claim 8, Conte in view of Robinson discloses the method as discussed in the rejection of claim 7. The combined system further discloses wherein the action of buying an item is done by hovering over the item and clicking on the item (taught by Conte; ¶ [0007]-[0008], ¶ [0031]-[0032], ¶ [0036] and ¶ [0060]-[0061]; and taught by Robinson; ¶ [0048], ¶ [0094], ¶ [0107]-[0108] and ¶ [0175]).

Regarding claim 9, Conte in view of Robinson discloses the method as discussed in the rejection of claim 8. The combined system further discloses wherein the user tags an item for use later (taught by Conte; ¶ [0012], ¶ [0021], ¶ [0062] and ¶ [0068]; and Robinson’s Figure 14a).

Regarding claim 10, Conte in view of Robinson discloses the method as discussed in the rejection of claim 9. The combined system further discloses wherein 

Regarding claim 11, Conte in view of Robinson discloses the method as discussed in the rejection of claim 10. The combined system further discloses wherein the first audiovisual content, or any of the audiovisual contents included in a tagged object, are mirrored to a second group of one or more computing devices (taught by Conte; Figure 1 and ¶ [0036]; and taught by Robinson; Figures 14f-14g; ¶ [0108] and ¶ [0134]).

Regarding claim 12, Conte in view of Robinson discloses the method as discussed in the rejection of claim 11. The combined system further discloses wherein the audiovisual contents are mirrored via Wi-Fi, Bluetooth or other wireless method (taught by Conte; ¶ [0044]; and taught by Robinson; ¶ [0197]).

Regarding claim 13, Conte in view of Robinson discloses the method as discussed in the rejection of claim 12. The combined system further discloses wherein the computing device and/or the computing devices of the second group are selected within a group of: • gaming consoles; • home computers; • laptops; • mobile phones; • movie theaters; • smart TVs; or • tablets (taught by Conte; Figure 1 and ¶ [0034]-[0035]; and taught by Robinson; ¶ [0201]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/Primary Examiner, Art Unit 2421